DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending in this application.               Claims 1, 2, and 19 are presented as amended claims.
               Claims 3-18 and 20 are presented as original claims.
               No claims are newly presented.
               No claims are cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-9, and 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille et al. (US 20190258268 A1) (hereinafter MacNeille) in view of Ogawa (JP 2012238169). As regards the individual claims:
Regarding claim 1: MacNeille teaches a:
vehicle control device for controlling a vehicle, the vehicle control device comprising (MacNeille: ¶ 018; Each of the vehicles 102 of a formation may include 
a communication unit configured to communicate with other vehicles located within a predetermined range from the vehicle (MacNeille: ¶ 022; wireless transceivers that facilitate direct wireless communication between the vehicle 102 components and other devices and systems when such devices and systems are local to (e.g., within wireless communication range of) the wireless transceivers)
and a processor configured to control the communication unit to communicate with the other vehicles for platooning (MacNeille: ¶¶ 028-029; DSRC system 122 may be configured to facilitate short to medium range RF communications between the vehicle 102 components and systems and devices external to the vehicle [wherein] the vehicle 102 components and the traffic signal 138 may each be implemented by one or more computing platforms, such as the computing platform 200. A given computing platform 200 of the system 100 may include a processor 202, memory 204, and non-volatile storage 206.)
wherein the platooning comprises: receiving, by the processor, a plurality of traffic signals from at least one traffic light located at an intersection; (MacNeille: ¶ 031; The SPaT module 212, which may be implemented by a computing platform 200 of the DSRC system 122, may be configured to receive and interpret data from travel infrastructure, such as timing data from a traffic signal 138.)
MacNeille does not explicitly teach:
and setting, based on one or more of the received plurality of traffic signals, a platoon that includes the vehicle and one or more other vehicles.; however, Ogawa does teach:
and setting, based on one or more of the received plurality of traffic signals, a platoon that includes the vehicle and one or more other vehicles (Ogawa: ¶ 011; signal information indicating whether or not a vehicle is restricted from traveling (for example, an intersection or a railroad crossing) is received from an external device, and the length of the platoon and the number of vehicles constituting the platoon are determined. Get speed and position. The signal information includes, for example, a signal lamp color display time, a signal lamp color switching time, and the like.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of MacNeille with the teachings of Ogawa based on a motivation to improve a platoon of vehicles ability to travel through a traffic control device through the process of inter-vehicle communications (Ogawa: ¶¶ 002 -006).
wherein the processor is further configured to set the platoon such that one or more vehicles predicted to move in a driving direction of the vehicle and stop at a same lane as the vehicle are included in the platoon (Ogawa: ¶ 011; the length of the platoon and the number of vehicles constituting the platoon are determined . . . control information for acceleration at an acceleration within an allowable range so that the last vehicle in the platoon can pass through the intersection. By receiving the signal information, it is possible to prevent the formation from being divided due to switching of the signal light color such as an intersection) (Ogawa: ¶ 012; if the signal light color changes from blue to red (yellow) in the middle of the platoon, the control information 
Regarding claim 2, as detailed above, MacNeille as modified by Ogawa teaches the invention as detailed with respect to claim 1. Ogawa  further teaches:
the processor is further configured to extract a time of a traffic signal that matches a driving direction of the vehicle at the intersection; however, Ogawa does further teach:
the processor is further configured to extract a time of a traffic signal that matches the driving direction of the vehicle at the intersection (Ogawa: ¶¶ 011 - 012; [received] signal information includes, for example, a signal lamp color display time, a signal lamp color switching time [such that] when traveling to an intersection at a certain speed, if the signal light color changes from blue to red (yellow) in the middle of the platoon, the control information for deceleration so that the leading vehicle in the platoon can stop before the intersection).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Ogawa has the teaching of the instant application based on the logic that in order for the vehicle to determine if a traffic control device controls the lead vehicle it is essential to know direction of travel, because alternative directions of travel would not be in the same signaling phase as the travel direction; or in other words, the signal light color changes from blue to red (yellow) would only apply to the platoon’s direction of travel.
Regarding claim 6, as detailed above, MacNeille as modified by Ogawa teaches the invention as detailed with respect to claim 1. MacNeille further teaches:
broadcast, from the vehicle, intention information to the other vehicles for setting a platoon (MacNeille: ¶ 044; the scheduler 210 of each vehicle 102 may be configured to periodically and continuously send beacon signals out of each of the vehicle 102 antennas 106 for receipt by an antenna 106 of another vehicle 102. In response receiving a beacon signal via an antenna 106, the scheduler 210 may be configured to determine that a formation event has occurred.)
receive, from the other vehicles and based on the broadcasted intention information, platoon request messages for joining the platoon with the vehicle; (MacNeille: ¶ 045; when a new connection with a new vehicle 102 is detected via an antenna 106 because a vehicle 102 enters the formation.)
select, based on a determination that the received platoon request messages satisfy a preset reference, platoon vehicles from the other vehicles (MacNeille: ¶ 046; each vehicle 102 may be configured to find one or more other vehicles 102 in the formation, such as by searching for incoming signals at each antenna 106 of the vehicle 102. For example, if an incoming signal of a certain type and/or sufficient strength is detected at an antenna)
exchange platoon grant messages with the selected platoon vehicles; (MacNeille: ¶ 047; [after formation] each scheduler 210 may be configured to share network configuration data with the one or more other vehicles 102 identified by the scheduler 210. The network configuration data may include an identifier for the vehicle 102 from which the data is being shared and may include identifiers and positional information of the vehicles 102 detected adjacent to the sharing vehicle 102.)
and set, based on the exchanged platoon grant messages, the platoon that includes the vehicle and the selected platoon vehicles. (MacNeille: ¶ 048; Thereafter, in 
Regarding claim 7, as detailed above, MacNeille as modified by Ogawa teaches the invention as detailed with respect to claim 6. MacNeille does not explicitly teach:
the processor is further configured to: determine, based on a switching timing of the traffic signals, a deadline for setting the platoon; however, MacNeille does teach:
the processor is further configured to: determine, based on a switching timing of the traffic signals, a deadline for setting the platoon (MacNeille: ¶ 052-053; the formation of vehicles 102 may be configured to generate ranked lists of potential actions relative to the traffic signal 138. Specifically, based on the timing data and the formation of the vehicles 102, each voting module 216 of the vehicles 102 may be configured to create a ranked list of potential actions . . . with at least a given amount of time left until the traffic signal 138 changes to a yellow status or a red status. In other words, the voting module 216 of the given vehicle 102 may be configured to determine whether “t” is greater than or equal to a predefined time threshold, where “t” is the time until the traffic signal 138 changes to a yellow or red status when the rear bumper of the given vehicle . . . Both “t” and the time threshold may be zero, which may represent the rear bumper of the vehicle 102 passing through the intersection concurrently with the traffic signal 138 changing status.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art has the teaching of the instant application based on the logic that it would be obvious to a person of ordinary skill in 
and share the determined deadline with the other vehicles located within the predetermined range from the vehicle (MacNeille: ¶ 048; Thereafter, in block 408, each scheduler 210 of the formation of vehicles 102 may be configured to combine the network configuration data of each vehicle 102 to generate a combined network model that includes each of the vehicles 102 of the model)
Regarding claim 8, as detailed above, MacNeille as modified by Ogawa teaches the invention as detailed with respect to claim 7. MacNeille further teaches:
the platoon includes a first platoon vehicle based on a determination that a grant message of the first platoon vehicle is received prior to the deadline, and wherein the platoon does not include a second platoon vehicle based on a determination that a grant message of the second platoon vehicle is received after the deadline (MacNeille: ¶ 055; For example, assuming two vehicles 102 are following the given vehicle 102 in a platoon formation, a first compared time band may include greater than or equal to the time threshold and less than x seconds, and may be associated with a potential action of splitting the platoon immediately behind the given vehicle 102. A next compared time band may be associated with greater than or equal to x seconds and less than y seconds, and may be associated with a potential action of splitting the platoon between the two vehicles 102 immediately following the given vehicle 102. A further compared time band may be associated with greater than or equal to y seconds, and may be associated with a potential action of passing the entire platoon through the intersection. The above time bands are exemplary only, and additional or fewer predefined time bands may be 
Regarding claim 9, as detailed above, MacNeille as modified by Ogawa teaches the invention as detailed with respect to claim 8. MacNeille further teaches:
MacNeille does not explicitly teach:
the deadline is determined based on a switching timing of the traffic signals from a first signal to a second signal; however, MacNeille does teach:
the deadline is determined based on a switching timing of the traffic signals from a first signal to a second signal (MacNeille: ¶ 052-053; the formation of vehicles 102 may be configured to generate ranked lists of potential actions relative to the traffic signal 138. Specifically, based on the timing data and the formation of the vehicles 102, each voting module 216 of the vehicles 102 may be configured to create a ranked list of potential actions . . . with at least a given amount of time left until the traffic signal 138 changes to a yellow status or a red status. In other words, the voting module 216 of the given vehicle 102 may be configured to determine whether “t” is greater than or equal to a predefined time threshold, where “t” is the time until the traffic signal 138 changes to a yellow or red status when the rear bumper of the given vehicle . . . Both “t” and the time threshold may be zero, which may represent the rear bumper of the vehicle 102 passing through the intersection concurrently with the traffic signal 138 changing status.)
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art MacNeille has the teaching of the instant application based on the logic that it would be obvious to a person of 
Regarding claim 14, as detailed above, MacNeille as modified by Ogawa teaches the invention as detailed with respect to claim 1. MacNeille further teaches:
the processor is further configured to select at least one of the other vehicles that is located on a different lane to the vehicle and that drives along a driving direction of the vehicle, as one of the platoon vehicles (MacNeille: ¶ 046; the scheduler 210 of each vehicle 102 may be configured to find one or more other vehicles 102 in the formation, such as by searching for incoming signals at each antenna 106 of the vehicle 102. For example, if an incoming signal of a certain type and/or sufficient strength is detected at an antenna 106 on a right side of a vehicle 102, the scheduler 210 of that vehicle 102 may be configured to determine that another vehicle 102 is to the right of that vehicle)
Regarding claim 15, as detailed above, MacNeille as modified by Ogawa teaches the invention as detailed with respect to claim 14. MacNeille further teaches:
the processor is further configured to stop sharing the driving information of the vehicle with one or more other vehicles included in the platoon based on a determination that a last vehicle in the platoon has passed through the intersection (MacNeille: ¶ 067; if the split is to occur between a third and a fourth vehicle 102 in a platoon of traveling vehicles 102, then the voting module 216 of the third vehicle 102 and the voting module 216 of the fourth vehicle 102 may inform the scheduler 210 of the third and fourth vehicles 102, respectively. Thereafter, the scheduler 210 of each of the third and fourth vehicles 102 may be configured to disconnect the wireless 
Regarding claim 16, as detailed above, MacNeille as modified by Ogawa teaches the invention as detailed with respect to claim 1. MacNeille does not explicitly teach:
the processor is further configured to set the platoon based on a determination that a position of the vehicle at the intersection satisfies a reference condition, and wherein the processor is further configured to reject the platoon based on a determination that the position of the vehicle does not satisfy the reference condition; however, MacNeille does teach:
the processor is further configured to set the platoon based on a determination that a position of the vehicle at the intersection satisfies a reference condition, and wherein the processor is further configured to reject the platoon based on a determination that the position of the vehicle does not satisfy the reference condition (MacNeille: ¶ 061; the voting module 216 of the given vehicle 102 may be configured to rank splitting the platoon between the last two vehicles 102 of the platoon as ten, may be configured to rank splitting the platoon immediately behind the given vehicle 102 as seven and a half, may be configured to rank splitting the platoon immediately in front of the given vehicle 102 as five, and may be configured to rank splitting the platoon between the first two vehicles 102 of the platoon as two and a half.) (MacNeille: ¶ 057; the voting module 216 of a given vehicle 102 may be configured to determine, such as based [inter alia] a current distance to the traffic signal 138, whether the given vehicle 102 is able to safely stop before the intersection with at least a given distance between the front bumper of the given vehicle 102 and the intersection. In other words, the voting module 216 of the given vehicle 102 may be configured to determine whether 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art MacNeille has the teaching of the instant application based on the logic that the voting module determines if a platoon should be maintained or split, or in other words ‘set’, based upon a reference condition, here distance to the traffic signal.
Regarding claim 17, as detailed above, MacNeille as modified by Ogawa teaches the invention as detailed with respect to claim 16. MacNeille does not explicitly teach:
the processor is further configured to determine whether the position of the vehicle at the intersection satisfies the reference condition based on an image taken in front of the vehicle; however, MacNeille does teach:
the processor is further configured to determine whether the position of the vehicle at the intersection satisfies the reference condition based on an image taken in front of the vehicle (MacNeille: ¶ 117; Operation of a platoon of vehicles requires an ability to control each of the vehicles according to a selected platoon formation. Additionally, operation of the platoon requires an ability to navigate the platoon over roads and in the context of other vehicles, traffic signals, and other objects and obstacles required to move all of the vehicles in the platoon [in addition to V2V communications] location of a vehicle can be determined through the use of expensive and computationally intensive methods utilizing combinations of in-vehicle systems such as GPS, radar, cameras, ultrasonic ranging, and other devices [which will] detect and classify objects and their dynamics with some certainty before reacting).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art MacNeille has the teaching of the instant application based on the logic that would recognize that, operationally, navigating the platoon using image data from a camera to detect and classify objects requires satisfying reference conditions for objection recognition.
Regarding claim 19, MacNeille teaches a:
vehicle control method for controlling m vehicles (MacNeille: clm. 016; A method comprising: forming, by a first vehicle, a plurality of networks each including the first vehicle and a second vehicle traveling in a formation with the first vehicle)
located within a predetermined range, the vehicle control method comprising (MacNeille: ¶ 022; wireless transceivers that facilitate direct wireless communication between the vehicle 102 components and other devices and systems when such devices and systems are local to (e.g., within wireless communication range of) the wireless transceivers)
broadcasting, from a first vehicle among the m vehicles (MacNeille: ¶ 044; the scheduler 210 of each vehicle 102 may be configured to periodically and continuously send beacon signals out of each of the vehicle 102 antennas 106 for receipt by an antenna 106 of another vehicle 102. In response receiving a beacon signal via an antenna 106, the scheduler 210 may be configured to determine that a formation event has occurred.)
based on a traffic signal located in front of the first vehicle and a determination that the first vehicle satisfies a reference condition (Ogawa: ¶ 052; only the above-mentioned "trigger condition" may be recorded as the operating condition data. Also, as a specific “trigger condition”, as shown in FIG. 2 (a), an absolute time, a distance from 
intention information for setting a platoon to one or more remaining vehicles among the m vehicles (MacNeille: ¶ 045; when a new connection with a new vehicle 102 is detected via an antenna 106 because a vehicle 102 enters the formation.)
receiving, from the one or more remaining vehicles and based on the broadcasted intention information, platoon request messages to the first vehicle; selecting (MacNeille: ¶ 046; the scheduler 210 of each vehicle 102 may be configured to find one or more other vehicles 102 in the formation, such as by searching for incoming signals at each antenna 106 of the vehicle 102. For example, if an incoming signal of a certain type and/or sufficient strength is detected at an antenna 106 on a right side of a vehicle 102, the scheduler 210 of that vehicle 102 may be configured to determine that another vehicle 102 is to the right of that vehicle)
MacNeille does not explicitly teach:
based on a determination that the traffic signal matches a driving direction of a second vehicle from the one or more remaining vehicles; however, Ogawa does teach:
based on a determination that the traffic signal matches a driving direction of a second vehicle from the one or more remaining vehicles (Ogawa: ¶¶ 011 - 012; [received] signal information includes, for example, a signal lamp color display time, a signal lamp color switching time [such that] when traveling to an intersection at a certain speed, if the signal light color changes from blue to red (yellow) in the middle of the platoon, the control information for deceleration so that the leading vehicle in the platoon can stop before the intersection).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Ogawa has the teaching of the instant application based on the logic that in order for the cited invention to determine if a traffic control device controls the lead vehicle it is essential to know direction of travel, because alternative directions of travel would not be in the same signaling phase as the travel direction; or in other words, the signal light color changes from blue to red (yellow) would only apply to the platoons direction of travel.
and the platoon request message is received from the second vehicle, the second vehicle for platooning; and performing, based on a switching of the traffic signals from a first signal to a second signal, platooning to include the first vehicle and the second vehicle in the platoon (MacNeille: ¶ 067; If [based upon timing data calculated from vehicle speed and signal information] the preferred action is to split the platoon such that one or more of the vehicles 102 pass through the intersection and one or more of the vehicles 102 stop at the intersection, the voting modules 216 of the vehicles 102 immediately on each side of the split may be configured to transmit a signal to its scheduler 210 indicating the splitting action. For example, if the split is to occur between a third and a fourth vehicle 102 in a platoon of traveling vehicles 102, then the voting module 216 of the third vehicle 102 and the voting module 216 of the fourth vehicle 102 may inform the scheduler)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of MacNeille with the teachings of Ogawa based on a motivation to improve a platoon of vehicles ability to travel through a traffic control device through the process of inter-vehicle communications (Ogawa: ¶¶ 002 -006).
wherein the processor is further configured to set the platoon such that one or more vehicles predicted to move in a driving direction of the vehicle and stop at a same lane as the vehicle are included in the platoon (Ogawa: ¶ 011; the length of the platoon and the number of vehicles constituting the platoon are determined . . . control information for acceleration at an acceleration within an allowable range so that the last vehicle in the platoon can pass through the intersection. By receiving the signal information, it is possible to prevent the formation from being divided due to switching of the signal light color such as an intersection) (Ogawa: ¶ 012; if the signal light color changes from blue to red (yellow) in the middle of the platoon, the control information for deceleration so that the leading vehicle in the platoon can stop before the intersection).
Regarding claim 20, as detailed above, MacNeille as modified by Ogawa teaches the invention as detailed with respect to claim 19. MacNeille does not explicitly teach:
determining, by the first vehicle and based on an image taken in front of the first vehicle, whether a position of the first vehicle at an intersection satisfies the reference condition; however, MacNeille does teach:
determining, by the first vehicle and based on an image taken in front of the first vehicle, whether a position of the first vehicle at an intersection satisfies the reference condition (MacNeille: ¶ 117; Operation of a platoon of vehicles requires an ability to control each of the vehicles according to a selected platoon formation. Additionally, operation of the platoon requires an ability to navigate the platoon over roads and in the context of other vehicles, traffic signals, and other objects and obstacles required to move all of the vehicles in the platoon [in addition to V2V communications] location of a vehicle can be determined through the use of expensive 
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art MacNeille has the teaching of the instant application based on the logic that would recognize that, operationally, navigating the platoon using image data from a camera to detect and classify objects requires satisfying reference conditions for objection recognition.
Claims 3, 4, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Ogawa in further view of Ito (JP 5299309B2). As regards the individual claims:
Regarding claim 3, as detailed above, MacNeille as modified by Ogawa teaches the invention as detailed with respect to claim 2. Ogawa further teaches:
the processor is further configured to calculate, based on the extracted time of the traffic signal (Ogawa: ¶ 011; signal information indicating whether or not a vehicle is restricted from traveling (for example, an intersection or a railroad crossing) is received from an external device, and the length of the platoon and the number of vehicles constituting the platoon are determined [including] speed and position. The signal information includes, for example, a signal lamp color display time, a signal lamp color switching time, and the like. The position of the vehicle may be, for example, the distance from the point, or may be the position of the traveling point of the vehicle when the position of the point is known in advance. The determining means determines whether the platoon is divided at the point based on the received signal information)
Neither MacNeille nor Ogawa explicitly teach:
a number of vehicles that drive through the intersection within the extracted time; however, Ito does teach:
a number of vehicles that drive through the intersection within the extracted time (Ito: ¶¶ 074-075; time until it is calculated is determined to determine whether at least a part of the vehicle group can pass the signalized intersection and which vehicles can pass the signalized intersection (S340). Then, it is determined whether all the vehicles constituting the vehicle group can pass the signalized intersection (S350: passage determination means). If all the vehicles can pass the signalized intersection).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art  has the teaching of the instant application based on the logic that a side result of calculating if any part of the group can pass through the intersection is determining how many vehicles can pass through.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of MacNeille with the teachings of Ito based on a motivation to improve the responsiveness of a platoon of vehicles attempting to transit a traffic control device by improving V2V communications (Ito: ¶¶ 002 -006).
Regarding claim 4, as detailed above, MacNeille as modified by Ogawa as further modified by Ito teaches the invention as detailed with respect to claim 3. MacNeille does not explicitly teach:
the processor is further configured to set, based on the calculated number of vehicles, one or more platoons that include the number of vehicles, and wherein the one or more platoons drive through the intersection within the extracted time and along the driving direction of the traffic signal; however, Ito does teach:
the processor is further configured to set, based on the calculated number of vehicles, one or more platoons that include the number of vehicles, and wherein the one or more platoons drive through the intersection within the extracted time and along the driving direction of the traffic signal (Ito: ¶ 075; it is determined whether all the vehicles constituting the vehicle group can pass the signalized intersection (S350: passage determination means). If all the vehicles can pass the signalized intersection (S350: YES), it is not necessary to change the traveling state).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of MacNeille with the teachings of Ito based on a motivation to improve the responsiveness of a platoon of vehicles attempting to transit a traffic control device by improving V2V communications (Ito: ¶¶ 002 -006).
Regarding claim 18, as detailed above, MacNeille as modified by Ogawa teaches the invention as detailed with respect to claim 1; however, MacNeille does not explicitly teach:
the processor is further configured to release the vehicle for driving through the intersection in response to a switching to a pass traffic signal, and cancel the platoon in response to a switching to a stop traffic signal; however, Ito does teach:
the processor is further configured to release the vehicle for driving through the intersection in response to a switching to a pass traffic signal, and cancel the platoon in response to a switching to a stop traffic signal (Ito: ¶ 075; it is determined whether all the vehicles constituting the vehicle group can pass the signalized intersection (S350: passage determination means). If all the vehicles can pass the signalized intersection (S350: YES), it is not necessary to change the traveling state).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of MacNeille with the teachings of Ito based on a motivation to improve the responsiveness of a platoon of vehicles attempting to transit a traffic control device by improving V2V communications (Ito: ¶¶ 002 -006).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Ogawa in further view of Ito in further view of Mudalige (US 20100256835 A1). As regards the individual claims:
Regarding claim 5, as detailed above, MacNeille as modified by Ogawa as further modified by Ito teaches the invention as detailed with respect to claim 4.
MacNeille does not explicitly teach:
the number of vehicles in each of the one or more platoons varies based on characteristics of vehicles in the one or more platoons; however, Mudalige does teach:
the number of vehicles in each of the one or more platoons varies based on characteristics of vehicles in the one or more platoons (Mudalige:  075; presence of a large truck in the platoon would limit placement of a vehicle just in front of the truck, and a state describing an undesirable arrangement could be defined.).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Mudalige has the teaching of the instant application based on the logic that if a small vehicle cannot safely be placed in front of a large truck due to the vehicle characteristics, such as the braking limits of the truck, it limits the number of vehicles in the platoon.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of MacNeille with the teachings of Mudalige based on a motivation to improve to vehicle-.
Claims 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over MacNeille in view of Ogawa in further view of Mudalige. As regards the individual claims:
Regarding claim 10, as detailed above, MacNeille as modified by Ogawa teaches the invention as detailed with respect to claim 6. MacNeille does not explicitly teach:
the processor is further configured to control the communication device to transmit platoon grant messages to the selected platoon vehicles only; however, Mudalige does teach:
the processor is further configured to control the communication device to transmit platoon grant messages to the selected platoon vehicles only (Mudalige:  075; presence of a large truck in the platoon would limit placement of a vehicle just in front of the truck, and a state describing an undesirable arrangement could be defined.).
Therefore, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art Mudalige has the teaching of the instant application based on the logic that if a small vehicle cannot safely be placed in front of a large truck due to the vehicle characteristics, such as the braking limits of the truck, it limits the number of vehicles in the platoon.
Furthermore, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of MacNeille with the teachings of Mudalige based on a motivation to improve to vehicle-to-vehicle communications and facilitate vehicle speed control implemented using those communications (Mudalige: abstract).
Regarding claim 11, as detailed above, MacNeille as modified by Ogawa teaches the invention as detailed with respect to claim 1; however, MacNeille does not explicitly teach:
the processor is further configured to search for relative positions of each of the other vehicles to the vehicle; and select platoon vehicles from the other vehicles based on the relative positions of each of the other vehicles to the vehicle; however, Mudalige does teach:
the processor is further configured to search for relative positions of each of the other vehicles to the vehicle; and select platoon vehicles from the other vehicles based on the relative positions of each of the other vehicles to the vehicle (Mudalige:  075; Each position within the formation has two main properties that define its overall state. . . . If a vehicle is assigned to a position, it is expected that the vehicle will maneuver into that position as it is appropriate to do so and maintain its relative placement there as long as it participates in the formation. The second property is the physical disposition of the area at and near the defined position. . . . [and when] the assigned vehicle is not currently in position (but may take this position, given suitable conditions and enough time). In an unnavigable state, physical access to this position is prevented due to roadway geometry (the position would be off the drivable part of the roadway, over an embankment, et cetera). In an invaded state, a vehicle that has not joined the formation physically occupies that position (may be a non-equipped vehicle, or a vehicle in another formation). In a vacated state, a vehicle that was recently in the formation is leaving the formation, but may still be physically in or near the position.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of MacNeille with the teachings of Mudalige based on a motivation to improve to vehicle-to-vehicle 
Regarding claim 12, as detailed above, MacNeille as modified by Ogawa as further modified Mudalige teaches the invention as detailed with respect to claim 11. MacNeille further teaches:
based on a determination that a platoon is configured to include an nth vehicle and an n+2th vehicle but not an n+lth vehicle in a state that m vehicles are sequentially located behind the vehicle and on the same lane of the vehicle, the processor is configured to set the platoon from a first vehicle to the nth vehicle, and wherein n and n are all natural numbers (MacNeille: ¶ 067; If the preferred action is to split the platoon such that one or more of the vehicles 102 pass through the intersection and one or more of the vehicles 102 stop at the intersection, the voting modules 216 of the vehicles 102 immediately on each side of the split may be configured to transmit a signal to its scheduler 210 indicating the splitting action. For example, if the split is to occur between a third and a fourth vehicle 102 in a platoon of traveling vehicles 102, then the voting module 216 of the third vehicle 102 and the voting module 216 of the fourth vehicle 102 may inform the scheduler 210 of the third and fourth vehicles 102, respectively. Thereafter, the scheduler 210 of each of the third and fourth vehicles 102 may be configured to disconnect the wireless connection with the other vehicle 102, such as by ceasing transmissions via the antennas 106 connecting the two vehicles.)
Regarding claim 13, as detailed above, MacNeille as modified by Ogawa as further modified Mudalige teaches the invention as detailed with respect to claim 11. MacNeille further teaches:
the processor is further configured to select at least one of the other vehicles that is located on a different lane to the vehicle and that drives along a driving direction of the vehicle, as one of the platoon vehicles (MacNeille: ¶ 046; the scheduler 210 of each vehicle 102 may be configured to find one or more other vehicles 102 in the formation, such as by searching for incoming signals at each antenna 106 of the vehicle 102. For example, if an incoming signal of a certain type and/or sufficient strength is detected at an antenna 106 on a right side of a vehicle 102, the scheduler 210 of that vehicle 102 may be configured to determine that another vehicle 102 is to the right of that vehicle).
Response to Arguments
Applicant's remarks filed November 8, 2021 have been fully considered.
Applicant asserts that applied prior art Ogawa “fails to describe or suggest that a platoon is set such that one or more vehicles predicted to move in a driving direction of a vehicle and stop at a same lane as the vehicle are included in the platoon [because] Ogawa's platoon is divided at a point based on received signal information and acquired platoon length and vehicle speed and position [in other words] its platoon to be divided at the point, not including one or more vehicles predicted to move in a driving direction of a vehicle and stop at a same lane as the vehicle” (Applicant’s Arguments, Nov. 8, 2021, pg. 8).
Examiner respectful disagrees and points to Ogawa paragraphs 11-12, which recite: “the length of the platoon and the number of vehicles constituting the platoon are determined . . . control information for acceleration at an acceleration within an allowable range so that the last vehicle in the platoon can pass through the intersection. By receiving the signal information, it is possible to prevent the formation from being divided due to switching of the signal light color such as an intersection. 
This passage of Ogawa teaches or suggests setting the platoon such that one or more vehicles predicted to move in a driving direction of the vehicle and stop at a same lane as the vehicle are included in the platoon. Ogawa teaches a first and last vehicle, thus anticipating one or more vehicles. Ogawa further describes the platoon responding to a single traffic control signal, thus limiting the platoon’s behavior to vehicles headed in a direction of the vehicle and [subject to] stop at a same lane. Ogawa further describes a process in which the control system predicts if the last vehicle can clear the pertinent traffic signal before its phase changes, thus predicting one or more vehicles predicted to move in a driving direction and deciding if all or none of the platoon attempts to clear the light, thus setting the platoon. Consequently, Applicant's arguments with respect to obviousness of claims 1 and 19 have been fully considered but they are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Xu et al. (US 20190250639 A1) which discloses a method for controlling a platoon of vehicles by receiving location data for at least a first vehicle of the platoon of vehicles, map matching the location data for the first vehicle to a road network, identifying an intersection in the road network in response to the matched location data, determining a time period for the intersection, calculating a distance to the intersection for a second vehicle of the platoon of vehicles, calculating a travel time based on the distance to the intersection for the second vehicle of the platoon of vehicles, performing a comparison of the time period for the intersection to the travel time for the second vehicle, and generating a platoon command in response to the comparison. Further prior art made of record and not .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/C.P./Examiner, Art Unit 3663 
/MACEEH ANWARI/Primary Examiner, Art Unit 3663